Hattie Zuber brought an action in the court of common pleas against Thomas Usher, administrator of the estate of Robert Zuber, deceased, to recover the sum of $1,404.50, the balance in the hands of the administrator upon settlement of accounts of the estate in the probate court. She claims as the widow and sole heir at law of Robert Zuber, deceased.
The administrator here pleads and requests the direction of the court as to whom to pay said amount.
Different parties, claiming an interest in the fund, were made parties and filed answers, in which they denied that Hattie Zuber, the plaintiff, is the widow of Robert Zuber.
The issue presented by the pleadings is whether or not Hattie Zuber is the widow of Robert Zuber, deceased.
No ceremonial marriage is claimed.
The case was tried to the jury on the evidence as to a common-law marriage. The trial of the case resulted in a verdict for Hattie Zuber for the balance of the fund in the estate, as widow of Robert Zuber, thereby necessarily, under the instructions of the court, finding Hattie Zuber to have been the common-law wife *Page 356 
of Robert Zuber at the time of his death, and therefore his surviving widow.
Judgment was entered on the verdict, and the defendants prosecute error to this court.
The specifications of error are: Error of the court in ruling on the admission and rejection of evidence; error in the charge of the court; and that the verdict and judgment are against the weight of the evidence.
On the question of the weight of the evidence we are of opinion that there is ample evidence to sustain the common-law marriage, and that as such common-law wife Hattie Zuber is the surviving widow of Robert Zuber, deceased, and as such is entitled to the fund in question.
There are some errors present in the record on the admission and rejection of evidence, but, in view of the fact that there is ample evidence, properly admitted, to sustain the verdict, we do not find any prejudicial error resulted from the rejection or admission of evidence.
While the charge of the court is subject to some criticism, we do not find the matter complained of to be prejudicial.
Finding no prejudicial error in the record, the judgment is affirmed.
Judgment affirmed.
ROSS, P.J., and CUSHING, J., concur. *Page 357